Citation Nr: 1715593	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-46 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel







INTRODUCTION

The Veteran had three periods of active duty for training or active duty: from June 1990 to November 1990, from August 2002 to December 2003, and from July 2006 to December 2007.  In between these periods of active duty, the Veteran served in the Texas Army National Guard.

This matter is before the Board of Veteran's Appeal (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2014 and July 2016, the case was remanded for further development.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's right shoulder disability was not caused by his military service nor had its onset in military service, and a chronic disease of the right shoulder did not manifest to a compensable degree within one year of separation.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and military personnel records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

Also, the Veteran was afforded VA medical examinations in February 2009 and July 2014, with an addendum opinion to the July 2014 medical opinion obtained in August 2016.  The Board remanded the case in June 2014 and July 2016 due to concerns about the adequacy of the February 2009 and July 2014 VA examinations.  The Board finds that the July 2014 VA examination in tandem with the August 2016 addendum opinion is adequate, because, as will be discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  Notably, neither the Veteran nor his representative has asserted that the July 2014 VA examination in tandem with the August 2016 addendum opinion is inadequate.  

Accordingly, the Board finds that there was substantial compliance with the July 2016 Board remand directives (see Stegall v. West, 11 Vet. App. 2689 (1998)), and the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c) (4) (2016).  The Board will address the merits of the claim.   

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be granted for chronic disabilities, including arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, to substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran is seeking service connection for a right shoulder disability.  The Veteran contends that he injured his right shoulder while in the military conducting his duties as a vehicle mechanic on active duty supporting Operation Iraqi Freedom and Noble Eagle in Iraq around 2006, and during active duty training.  Specifically, according to the July 2014 VA examination, the Veteran claims that his shoulder pain was caused by repetitive carrying of a weapon on his right shoulder.  

The evidence of record shows that the Veteran has a current right shoulder disability.  During a VA examination conducted in February 2009, the Veteran was diagnosed with right shoulder strain.  Furthermore, in the July 2014 VA examination report, the examiner confirmed the Veteran's diagnosis of right shoulder strain and opined that the Veteran's shoulder problem was degenerative and involved his rotator cuff.  The Veteran stated that his pain in his right shoulder occurs when he lifts or carries something.  The Veteran's current disability is established.  

The Veteran's service treatment records show that in October 1990, he was treated for left shoulder pain, diagnosed as a muscle strain.  No complaints to the right shoulder were noted during this visit and the remainder of the Veteran's service treatment records are also silent for any complaints, findings, treatment, or diagnoses related to the right shoulder.  

Based on the foregoing information, the Board cannot find that service connection for a right shoulder disability on the basis that such became manifest in service and persisted is warranted.  As there is also no competent and credible evidence that arthritis in the Veteran's right shoulder became manifest to a compensable degree in the first year following his separation from service, service connection on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112 ) is also not warranted.

In making this determination, the Board acknowledges that in various statements, the Veteran has stated that his right shoulder disability had its onset in service, when he injured it in Iraq in 2006, and that it continued to pain him after he separated from service.  A veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like pain in the right shoulder, his statements that he has had a right shoulder disability ever since service are not credible.

Significantly, as noted, the Veteran's service treatment records (while reflecting treatment for other conditions) are silent for any mention of a right shoulder injury.  Furthermore, during a February 2009 VA examination, the Veteran stated that he was not injured or wounded during his service in Iraq.  Notably, the United States Court of Appeals for Veterans Claims (Court) has held that lay statements made in connection with medical treatment may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Given the Veteran's inconsistent statements as to an injury in service while serving in Iraq, the Board cannot find that he suffered an injury in service that has persisted since his separation from service.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (While the absence of any corroborating medical evidence supporting a veteran's assertions, in and of itself does not render his lay statements incredible, the absence of such evidence may be used to assess his credibility).

Regarding whether the Veteran's right shoulder disability is otherwise related to his service, to include carrying a weapon on his right shoulder while running, the weight of the probative evidence shows that the Veteran's disability is not related to his in-service activities.  It is clear that the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability.  

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In weighing the evidence, the Veteran is entitled to the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  This does not mean that a claim must be granted because there is conflicting evidence.  Rather, the benefit of the doubt applies where there is compelling reason to favor the negative evidence over the positive and the issue is simply "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The primary piece of evidence tending to prove a connection between the Veteran's right shoulder disability and in-service injury is the Veteran's lay beliefs of an association.  This evidence is rebutted by a July 2014 VA medical opinion, which includes an August 2016 addendum opinion.  The February 2009 VA examination does not contain any medical opinion; therefore, it does not carry any probative value for or against the Veteran's claim.  As discussed below, the weight of the evidence is against the Veteran's claim for service connection.  

Initially, regarding the statements from the Veteran relating his right shoulder disability to his service, while he may be competent to testify as to the symptoms he experiences (such as aches and pain), it is beyond his competence as a layperson to opine that his right shoulder disability is related to his service.  The Veteran lacks the training to opine whether a right shoulder disability may (in the absence of credible evidence of continuity, as here) be related to remote incidences in service; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Next, the Board weighs the medical opinions of record on whether there is a nexus to service.  The record only includes one negative nexus opinion; the July 2014 nexus opinion in tandem with the August 2016 addendum opinion.  As previously noted, the Board remanded the claim in July 2016 for clarification of the July 2014 VA examination.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's current right shoulder disability is less than 50 percent likely to be related to the Veteran's claimed in-service injury.  The examiner took into consideration the Veteran's statements about his right shoulder pain that occurred in 2006 in Iraq and concluded that the Veteran's current shoulder problem is degenerative and involves his rotator cuff by objective evaluation.  The injury mechanism as described by the Veteran would not likely involve the rotator cuff.  Furthermore, although the examiner made reference to service treatment records in October 1990 that indicated that the Veteran suffered a left shoulder injury, the examiner opined that even if the Veteran had a right shoulder injury, his opinion would still be the same.  Due to the fact that this medical opinion is clearly supported by facts and not just data and conclusions, it is entitled to be given great probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In summary, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral leg disability and his service.  The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a right shoulder disability is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


